Case 1:19-cv-00005-EK-RLM Document 44 Filed 03/12/20 Page 1 of 2 PageID #: 560

SQUIRE C}                                                                                        Squire Patton Boggs (US) LLP
                                                                                                 2550 M Street, NW
PATTON BOGGS                                                                                     Washington, D.C. 20037

                                                                                                 0   +1 202 457 6000
                                                                                                 F +1 202 457 6315
                                                                                                 squirepattonboggs.com



                                                                                                 Gassan A. Baloul
                                                                                                 T +1 202 457 6155
                                                                                                 gassan.baloul@squirepb.com



March 12, 2020
VIA ECF

Hon. Eric R. Komitee
United States District Court, Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Spetner, et al. v. Palestine Investment Bank, Case No. l :19-cv-00005 (E.D.N.Y.)

Dear Judge Komitee:

       This law firm represents the Defendant, Palestine Investment Bank ("PIB"), in the above-
referenced action. We write to provide the Court with supplemental authority in support of PIB' s
motion to dismiss the Plaintiffs' Amended Complaint, which was fully briefed and filed on
February 28, 2020.

         One of the authorities cited in PIB' s reply brief in support of the motion to dismiss (ECF
No. 43) is Averbach v. Cairo Amman Bank, 19-cv-0004-GHW-KHP, 2020 WL 486860 (S.D.N.Y.
Jan. 21, 2020), in which Magistrate Judge Katharine Parker recommended dismissal of the
Averbach complaint. See PIB 's reply brief at 12-14, 17-19. A number of the Plaintiffs in this
action are also plaintiffs in Averbach, and allege the same injuries arising out of the same Attacks.
In Averbach, the plaintiffs allege that the defendant bank, Cairo Amman Bank, provided financial
services to "seventeen charities alleged to be members of Hamas's civilian infrastructure" and
"four prominent members of Hamas," and that one of the charities made '"martyr payments' to
the families of terrorist operatives who were killed, injured, or imprisoned as a result of their
terrorist activities." 2020 WL 486860, *2. As noted in PIB 's reply brief, there is no material
difference between the allegations made here against PIB and the allegations made against Cairo
Amman Bank in Averbach as to each bank's ostensible involvement in a "martyr payment"
program.

        Magistrate Judge Parker recommended dismissal of the Averbach complaint, finding that
"there was no indication that CAB knew that its services were being used for martyr payments,"
and that "none of the allegations in this case support a conclusion that CAB knew the funds
transferred to the Account Holders would be used for terrorist activities, let alone the Attacks that
injured Plaintiffs or their relatives." 2020 WL 486860, * 13, 15-16. Magistrate Judge Parker also


44 Offices in 19 Countries

Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a number of separate
legal en tities.

Please visit squirepattonboggs.com for more information .
Case 1:19-cv-00005-EK-RLM Document 44 Filed 03/12/20 Page 2 of 2 PageID #: 561
 Squire Patton Boggs (US) LLP                                        Hon. Eric R. Komitee
                                                                     United States District Court
 VIA ECF                                                             Eastern District of New York
                                                                     March 12, 2020




 found that it was "clear" that the plaintiffs had failed to allege the separate "substantial assistance"
 element of a JASTA aiding-and-abetting claim. Id., * 16-17.

         In a Memorandwn Opinion and Order issued March 9, 2020, a copy of which is attached
 as Exhibit 1 hereto, District Judge Gregory Woods adopted Magistrate Judge Parker's report and
 recommendation " in its entfrety." Exhibit 1 at 4. Judge Woods held that the magistrate "conectly
 determined that the complaint failed to allege the 'general awareness' necessary to prove" the
 scienfer element of a JAST A aiding-and-abetting claim, and that she "conectly referenced the
 analysis in Kaplan v. Lebanese Canadian Bank, SAL, 405 F. Supp. 3d 525 (S.D.N .Y. 2019)," in
 making that detem,ination. Exhibit 1 at 2. Judge Woods also confirmed that Magistrate Judge
 Parker had correctly applied the six Halberstam factors and Second Circuit precedent to conclude
 that the Averbach plaintiffs had not plausibly alleged the substantial assistance element of a
 JASTA aiding-and-abetting claim. Id. at 3. Separately, Judge Woods adopted Magistrate Judge
 Parker's recommendation that the claims of three Averbach plaintiffs be dismissed with prejudice
 because they are non-U.S. nationals and therefore lack standing to assert their claims under JASTA.
 Exhibit 1 at 3-4.

         With the exception of the tlu·ee Averbach plaintiffs who lacked standing, Judge Woods
 granted the plaintiffs leave to amend. However, importantly here, unlike in Averbach, there is
 neither a need nor justification for granting Plaintiffs leave to amend. Plaintiffs here opted to
 amend their complaint in response to PIB 's initial motion to dismiss, whereas the Averbach
 plaintiffs declined the opportunity to do so. As a result, Plaintiffs here already have had two
 opportunities to try to state a legally-sufficient aiding-and-abetting claim, and have failed to do so.
 Because, w1like in Averbach, Plaintiffs here have now twice failed to state a legally-sufficient
 aiding-and-abetting claim , their claims should be dismissed w ith prejudice.

           We thank the Court for its attention to these matters.


                                                         Respectfully submitted,

                                                         Squire Patton Boggs (US) LLP



                                                         Isl Gassan A. Baloul
                                                         Gassan A. Baloul



 cc:       All counsel of record (via ECF)




                                                                                                       2
